Citation Nr: 0028225	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ulnar collateral 
ligament strain.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
November 1992.  The Department of Veterans Affairs (VA) 
Regional Office (the RO) denied the veteran's claim of 
entitlement to service connection for left ulnar collateral 
ligament strain in August 1994.  The veteran's appeal of that 
decision is currently before the Board of Veterans' Appeals 
(the Board).

In January 1998, the RO denied the veteran service connection 
for a ruptured tendon of the left thumb.  In February 1998, 
the RO informed the veteran of its decision and of his right 
to appeal.  No appeal was filed.  

Based on the foregoing procedural history, the only RO 
determination over which the Board currently has jurisdiction 
is the denial of service connection for left ulnar collateral 
ligament strain.  Board jurisdiction extends only to matters 
for which a notice of disagreement has been received.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board notes that in January 1996, the veteran stated that 
he was going to be represented on appeal by the Disabled 
American Veterans.  In the RO's January 1998 Supplemental 
Statement of the Case, it advised him that it had received no 
formal authorization from him for such representation, and it 
enclosed a VA Form 21-22, power of attorney, for him to 
complete and submit.  In May 2000, the RO sent the veteran 
another VA Form 21-22 for him to complete and return to VA 
"as soon as possible".  In September 1999, the RO certified 
his appeal to the Board.  Three days later, it advised him 
that his records were being transferred to the Board, and he 
could appoint a representative to represent him within 90 
days from the date of its letter or by the date that the 
Board promulgates a decision, whichever comes first.  See 
38 C.F.R. § 20.1304 (1999).  He was notified that such 
request for appointment of a representative should be mailed 
directly to the Board.  To date, no such appointment request 
has been received.  Accordingly, the Board concludes that the 
veteran is not represented on appeal, as no VA Form 21-22 is 
of record.  See 38 C.F.R. § 20.602 (1999).

As a final initial matter, in September 1993 the veteran 
claimed service connection for "clavicle fractures".  In 
April 1995, after the RO granted service connection for a 
right clavicle fracture disability, the veteran indicated 
that he wanted service connection for a left clavicle 
fracture disability also.  This matter has not been 
adjudicated by the RO and is referred thereto for initial 
consideration.  


FINDING OF FACT

There is competent medical evidence of an in-service left 
ulna collateral ligament strain which occurred in December 
1991, but there is no competent medical evidence of record of 
a current left ulnar collateral ligament strain disability or 
of a relationship between the claimed disability and service.


CONCLUSION OF LAW

The claim for service connection for left ulnar collateral 
ligament strain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will provide the 
factual background for the claim, followed by pertinent law 
and regulations and then an analysis of the claim.

Factual background

A January 1992 service medical record from an orthopedist 
refers the veteran to a private physical therapist with the 
provisional diagnosis of a gamekeeper's thumb/left ulna 
collateral ligament strain.  

Private medical records from February 1992 indicate that the 
veteran received occupational therapy for left ulna 
collateral ligament strain with a gamekeeper's thumb which 
was due to the veteran's December 3, 1991 motor vehicle 
accident.  He had been provided with a splint for it in 
December 1991, and the splint was discontinued in January 
1992.  He had been referred for strengthening therapy for his 
thumb in January 1992.  In February 1992, the veteran had 
decreased left thumb coordination and stability and other 
functional limitations.  He was no longer wearing a splint.  
Additional physical therapy for four to six weeks was 
prescribed.

An April 1992 Navy Medical Board Report notes that the 
veteran had had a left ulna collateral ligament strain of his 
thumb in December 1991 and that he had undergone physical 
therapy and was continuing to do so.  Clinically, his left 
hand had a slight decrease in grip strength, but there was no 
tenderness and no gross laxity of the ulnar collateral 
ligament of the left thumb.  The impression was that his left 
thumb ulnar collateral ligament strain had resolved.  The 
veteran was informed of the contents of the Medical Board 
Report and chose not to submit a statement in rebuttal.  

A June 1992 Navy Medical Board Report cover sheet indicates 
that the veteran's left thumb ulnar collateral ligament 
strain had resolved.  

A July 1992 Navy Physical Evaluation Board report indicates 
that the veteran was unfit for duty for reasons other than 
his left thumb ulnar collateral ligament strain, and that he 
was not unfit for duty due to the left thumb ulnar collateral 
ligament strain.  

The veteran filed a claim for service connection for left 
ulnar collateral ligament strain in September 1993.  At the 
time, he indicated no post-service treatment for it.  

On VA orthopedic examination in November 1993, the veteran 
complained of some left thumb pain.  Clinically, the left 
thumb showed no gross deformity and no ligamentous laxity, 
and his left hand grip was good.  No left thumb disability 
was diagnosed.  

An April 1994 private medical record indicates that the 
veteran complained of left wrist pain for three and one half 
months, and that it was aggravated with hand use.  He was 
working as a file clerk.  Clinically, the left wrist was 
tender to its dorsal and radial aspects.  The assessment was 
left wrist strain/synovitis, rule out internal derangement, 
and that he was five months status post left carpal fracture.  

The veteran was referred to a private orthopedist in April 
1994, with a history of worsening left wrist pain since a 
left carpal fracture in December 1993.  The veteran was 
currently in a wrist splint.  The orthopedist noted that the 
veteran reported pain in his left wrist for one month.  The 
veteran had been in a motorcycle accident, and then he had 
had a left wrist cast for two months.  He had done well.  
Then, in about March 1994, he was carrying a heavy object and 
he heard a pop in his wrist.  Since then, he had had pain.  
Clinically, he was tender at the scaphoid.  An MRI of the 
left wrist was ordered.  

A May 1994 private MRI report indicates that the veteran had 
tenosynovitis of his left extensor carpi radialis longus and 
brevis tendons.  A consultant's May 1994 report noted the MRI 
findings, and the consultant prescribed physical therapy for 
it.  

A June 1994 private medical record indicates that the veteran 
had been doing well with physical therapy, but that he 
recently had noted that he was unable to extend his left 
thumb fully.  Clinically, there was possibly a defect of the 
left thumb's extensor pollicis longus, and there was 
bogginess at the base of the thumb.  The plan was review the 
existing MRI to rule out extensor pollicis longus rupture, 
and to obtain a new MRI if such rupture was not seen on the 
existing MRI.  

An August 1994 private MRI report was consistent with a left 
thumb phalangeal area rupture of the extensor pollicis longus 
tendon.  

A September 1994 private medical record notes the MRI results 
and indicates that surgical exploration and a possible 
extensor indicis proprius transfer procedure was to occur.  

In October 1994, the veteran asserted that he had had a left 
ulna collateral ligament strain in service due to the motor 
vehicle accident he sustained in service.  

A November 1994 private hospital report indicates that the 
veteran had fractured his left wrist in December 1993 in a 
motorcycle accident, and that he had been casted for two 
months and then had done well until he lifted a heavy object 
and noticed a pop with sudden pain to the left wrist at the 
anatomical snuffbox.  He had had physical therapy and then in 
June 1994 noticed that he was unable to extend his thumb 
fully.  MRI results were noted.  The plan was to repair the 
extensor pollicis longus or to do an extensor indicis 
proprius transfer procedure.  

During private surgery in December 1994, through an incision 
at the dorsal aspect of the metacarpophalangeal joint to the 
left index finger, an extensor pollicis longus tendon rupture 
was found, and an extensor indicis proprius transfer to the 
extensor mechanism of the left thumb was accomplished.  

A February 1995 Statement of the Case from the RO advised the 
veteran that he had not shown disability from his in-service 
left ulna collateral ligament strain.

In the veteran's April 1995 VA Form 9, he noted that he had 
had surgery on his left thumb in December 1994, and he 
indicated that he would submit the records pertaining to it.  
Thereafter, the above post-service private medical records 
were received.  

On VA orthopedic examination in January 1998, the veteran's 
claims folder was reviewed by the orthopedist, who was aware 
that he was to opine as to whether there were any chronic 
residuals of the ulnar ligament strain which the veteran 
sustained in service.  The orthopedist noted that two years 
before the current examination, the veteran had sustained a 
spontaneous rupture of the tendon to the left thumb, which 
showed up on MRI, and that subsequent treatment did not 
relieve the pain and swelling in the left thumb, and that 
consequently, the veteran had had a tendon replacement from 
the index finger to the thumb.  Since that operation, he had 
still had somewhat limited mobility of his thumb, but he had 
no pain or swelling.  The orthopedist also noted that before 
that, while the veteran had been in service, he had been in a 
motor vehicle accident in 1990 and had injured his left wrist 
and thumb and had had it diagnosed as an ulnar collateral 
ligament strain.  He had been given physical therapy for it 
over a prolonged period of time after having had it splinted 
for a short period of time.  The veteran stated that despite 
this, ever since, his left thumb had been weak, although the 
remaining hand and wrist on the left side had not been a 
problem.  

Clinically, the veteran had a full range of motion of his 
left hand and wrist, and there was a two inch scar over the 
left thumb from his surgery.  The opponens faction of the 
left thumb was normal, as was flexion of his thumb over the 
volar surface of the left hand.  However, extension and 
abduction of the left thumb, though almost normal, had some 
weakness against passive resistance in extension and 
abduction of the left thumb.  There was no swelling in his 
left hand, wrist, fingers, or thumb.  Hand grip was normal. 

The diagnoses were history of left ulnar collateral ligament 
strain due to a motor vehicle accident in 1990; and rupture 
of a tendon to the left thumb with tendon replacement to the 
left thumb in 1996.  The orthopedist opined that there did 
not appear to be any chronic residuals of the ulnar ligament 
strain which the veteran had sustained in the military 
service.  He stated that it was difficult to determine 
whether there was any relationship to the recent tendon 
rupture in the left thumb as a result of the motorcycle 
accident.  

Pertinent law and regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).

Well grounded claims

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

If evidence fails to establish the nexus to service of 
current disability, a claim may still be well grounded if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Analysis

At the outset, the Board notes that the veteran has claimed, 
and RO has adjudicated, two different disability claims, one 
for service connection for residuals of a left ulnar 
collateral ligament strain, and the other for a left thumb 
extensor pollicis longus ruptured tendon disability.   As 
discussed in the Introduction, the veteran appealed only the 
RO's denial of service connection for the former, not the 
latter.  Accordingly, the Board has jurisdiction only over 
the issue of entitlement to service connection for left ulnar 
collateral ligament strain.

As noted above, the threshold question with regard to a claim 
for service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The second prong of the Caluza well groundedness test is met, 
as the veteran was treated for a left ulna collateral 
ligament strain in service from January to April 1992.  

The first prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of a current left ulnar collateral ligament strain 
disability.  The competent medical evidence of record shows 
that the left ulnar collateral ligament strain resolved in 
service.  There is no medical evidence,  post-service, of a 
left ulnar collateral ligament disability.  It is now well 
established that service connection may not be granted unless 
a current disability exists.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  

The competent medical evidence of record indicates that the 
veteran's in-service left ulna collateral ligament strain 
resolved in service.  This includes the in-service medical 
reports and the January 1998 VA orthopedic examination 
report.  There is no competent medical evidence of record 
showing that the in-service left ulna collateral ligament 
strain has persisted since service.  No such disability was 
found on VA orthopedic examination in November 1993, and the 
VA orthopedist in January 1998 indicated that there were no 
post-service residuals of the veteran's in-service left ulnar 
collateral ligament strain present.  No competent medical 
evidence of record opines that the veteran has current 
residuals of his left ulna collateral ligament strain 
disability.  
 
The Board once again points out that the matter of the more 
recently identified left thumb extensor pollicis longus 
ruptured tendon disability, which is a separate and distinct 
disability, is not currently on appeal.

The third prong of the Caluza well groundedness test is also 
not met, as there is no competent medical evidence of record 
showing that any claimed current left ulnar collateral 
ligament strain disability is related to the left ulnar 
collateral ligament strain which the veteran had in service.

It appears that the veteran believes that he has persistent 
left ulna collateral ligament strain disability since 
service, as reflected by the complaint he lodged at the time 
of the January 1998 VA orthopedic examination of continued 
left thumb weakness since the in-service injury.  However, 
while continuous symptomatology may supply a nexus to 
service, see 38 C.F.R. § 3.303(b) (1999), this is so only 
where medical evidence of continuity of symptomatology and a 
medical nexus opinion also exist.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 
(1998); McManaway v. West, 13 Vet. App. 60 (1999); and Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  No medical evidence 
of record supplies the requisite information.  Indeed, the 
medical evidence, which has been reported in detail above, 
clearly demonstrates that an intercurrent injury or injuries 
occurred after service.  

The Board is of course cognizant that the veteran in essence 
contends that he has a disorder of the left upper extremity 
which began during service and has continued thereafter.  The 
record does not show, however, that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis, and therefore that evidence 
does not establish that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).

The United States Court of Appeals for Veterans Claims has 
held that "[i]n the absence of competent medical evidence of 
. . . a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded." 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  So it is in 
this case.

In sum, the evidence shows that the veteran had a left ulnar 
collateral ligament strain in service, but that it resolved 
and that he does not have current residuals of such injury.  
As such, service connection must be denied.  The evidence 
also shows that the veteran currently has a left thumb 
extensor pollicis longus ruptured tendon disability.  
However, the veteran did not appeal the RO's denial of 
service connection for that disability.  Accordingly, the 
Board has no jurisdiction over that determination.  

In light of the above reasons and bases, the veteran's claim 
of entitlement to service connection for left ulnar 
collateral ligament strain is not well grounded.  The benefit 
sought on appeal is denied.  


Additional matter

Because the veteran's claim for service connection for left 
ulnar collateral ligament strain is not well-grounded, VA is 
under no duty to further assist him in developing facts 
pertinent to it.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see 
also Gilbert and Grottveit.  VA's obligation to assist 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The VA is not on notice of any other known and 
existing evidence which would make his claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim 
well-grounded.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for left ulnar collateral ligament 
strain is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



